Citation Nr: 0009429	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right otitis externa 
with defective hearing.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Scott Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On July 17, 1997, the Board issued a decision which 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
right otitis externa with defective hearing, but denied the 
claim on the merits.  The veteran appealed the Board's July 
1997 decision to the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999)(Court).  By order dated June 29, 
1999, the Court vacated and remanded that portion of the 
Board's decision denying service connection for right otitis 
externa with defective hearing.  As discussed below, this 
case is being remanded for further development consistent 
with the Court order.


REMAND

In the June 1999 order, the Court deferred to the Board's 
decision to reopen the veteran's claim.  The Court also found 
that the Board was correct in not applying the presumption of 
sound condition as the veteran's entrance examination report 
noted a hearing defect so that the presumption did not apply.  
The Court found that the veteran's claim was well grounded 
and that the Secretary's duty to assist also included 
obtaining or advising the veteran to obtain and submit any 
relevant evidence that the record suggests may exist.  See 
Dixon v. Derwinski, 3 Vet. App. 261,263 (1992).  

The Court observed that in his April 1996 statement in 
support of the veteran's claim, Dr. Klughaupt indicated that 
his opinion was predicated on normal preservice hearing 
evaluations in 1939, 1940 and 1942, and also indicated that 
several E[ar] N[ose and] T[hroat ] specialists shared his 
opinion.  The Board notes that the medical records identified 
by Dr. Klughaupt, dated in 1939, 1940 and 1942, were part of 
the record at the time of the Board's July 1997 decision.  
However, the Court observed that there was no evidence in the 
record that the Secretary requested from either the veteran 
or the doctor the additional expert opinions mentioned in Dr. 
Klughaupt's statement.  The Court further observed that it 
did not appear that there were any medical opinions of record 
that were based upon all the available evidence.  The Board 
was directed to obtain a medical opinion based upon all 
available medical records, that opines as to whether the 
veteran's condition was incurred in service; if not, whether 
he suffered a permanent increase in a preexisting disability 
during service; and if so, whether such increase was due to 
natural progress of the disease.  

In view of the Court order noted above, the Board finds that 
additional development of the medical evidence is warranted.  
Efforts to obtain the opinions referred to by Dr. Klughaupt 
as well as scheduling the veteran for an appropriate 
examination is necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1. The RO, after receiving the necessary 
releases from the veteran, should contact 
Dr. Klughaupt and request that he provide 
copies of any records concerning the 
specialists' opinions he referred to in 
his April 1996 statement.  In the 
alternative, if the veteran or his 
attorney prefer, they may obtain these 
records and submit them to the RO.  All 
records which are received should be 
associated with the claims file. 

2.  Thereafter, pursuant to the Court's 
order, the veteran should be scheduled 
for an appropriate examination to obtain 
a medical opinion that is based upon all 
available medical records, that opines as 
to whether it is at least as likely as 
not the veteran's right otitis externa 
with defective hearing was incurred in 
service; if not, whether he suffered a 
permanent increase in a preexisting 
disability during service; and if so, 
whether such increase was due to natural 
progress of the disease. The veteran's 
claims file and a copy of this REMAND 
must be made available to the examiner 
for review.  All indicated studies should 
be performed, and all findings reported 
in detail.  In the course of the review, 
the examiner is requested to consider the 
opinion expressed by Dr. Klughuapt in his 
April 1996 statement and any additional 
evidence which is submitted.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

Following completion of these actions, the RO should review 
the evidence and determine whether the benefit sought by the 
veteran may now be granted.  If the decision remains adverse 
to the veteran, he and his representative should be provided 
with an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal. The veteran may 
submit to the RO any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




